Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emst (US 2016/0180534).

As to claim 1, Emst (Figs. 2-5) teaches a display device, comprising: 
a first lens tube (12) including a closed bottom (Shown in Fig. 2) and a first display part (42) 5on the closed bottom, the first display part being for displaying a first image (Image for the right eye); 
a second lens tube (14) including a closed bottom (Shown in Fig. 2) and a second display part (44) on the closed bottom, the second display part being for displaying a second image (Image for the left eye); 
10an adjustment mechanism (Hinge 18 paired with the connecting sections to 12 and 14) including a first rod that extends from the first lens tube and a second rod that extends from the second lens tube and is rotatably connected to the first rod (Shown in Fig. 4) [0075]; and 
an image outputter (36) that outputs the first image and the second image to the first display part and the second display part [0089], respectively, 
15wherein the image outputter, in accordance with an angle of rotation of the first rod and the second rod of the adjustment mechanism, controls and outputs the first 

As to claim 2, Emst teaches wherein, in accordance with the angle of rotation of the first rod and the second rod, the image outputter: 
25(1) performs a first process of displaying, as the first image to be displayed on the first display part, a first rotated image generated by changing a display angle of the first image; and 
(2) performs a second process of displaying, as the second image to be displayed on the second display part, a second rotated image 30generated by changing a display angle of the second image (Both processes are shown in Fig. 5 with both images 62 and 64 correspondingly rotated for each eye) [0080].

As to claim 3, Emst teaches wherein the adjustment mechanism includes an angle detector (84) - 89 -that detects the angle of rotation of the first rod and the second rod [0090], and the image outputter performs at least one of the first process and the second process based on the angle of rotation of the first rod and the second rod detected by the angle detector (The images are rotated accordingly) [0080].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Emst (US 2016/0180534) in view of Hirata (US 2016/0332075).

As to claim 4, Emst teaches the elements of claim 3 above.
However, Emst does not teach the specifics of the angle detector.
On the other hand, Hirata (Fig. 5) teaches wherein the angle detector (138) detects the angle of rotation of the first rod (E.g. a first block) and the second rod (E.g. a second block) by estimating the angle of rotation based on a 10measured resistance value of a resistance element provided on an axis of rotation (Based on the output of a potentiometer) [0057], wherein the resistance value of the resistance element changes in accordance with the angle of rotation of the first rod and the second rod (A joint angle is determined by the angle detector) [0075].
That is, Hirata’s teaching of measuring the angle between two blocks connected by a hinge corresponds to the angle detector (84) within the hinge of Emst.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the potentiometer-based angle sensor of Hirata with the hinge of Emst because the combination would provide alternate electrical and 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691